DARGAN, J.
The rule is well settled, that a husband, is an incompetent witness, in a controversy respecting the rights of his wife, to sustain those rights. See Hall v. Dargan, 4 Ala. Rep. 696, and the cases referred to. It is equally clear, that a party cannot complain that the charge of the court is too general, if it be not repugnant to the rales of law/ In this case the charge is not assailed as contrary to law, but it is insisted thatit was too general, and that the jury might have been misled by it. If the claimant desired a more specific charge, it was his duty to ask it of the court below, and it would have been the duty of the court to have given it, if the charge was legal; but in the absence of any request for special instructions, he cannot complain on error, that the charge is too general. See 3 Phil. Ev. 790. In this case the charge is legally correct; if the defendant has failed to request more specific instructions, he cannot alledge his neglect as the ground of error.
It follows that there is no error in the record, and the judgment is affirmed.